Citation Nr: 1040641	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-38 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
generalized anxiety disorder (GAD), depression, and panic attack 
disorder.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1976 to 
September 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, 
inter alia, denied the Veteran's February 2005 claims for service 
connection for PTSD, major depression and panic disorder without 
agoraphobia, and prostate cancer.

The Veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing) in his December 2006 substantive 
appeal.  In November 2007, the Veteran withdrew his request for a 
hearing.  Therefore, the hearing request is deemed withdrawn.  38 
C.F.R. § 20.704(e) (2010).

The Board considers the Veteran's claim for service connection 
for a nervous disorder as encompassing all psychiatric disorders 
with which the Veteran has been diagnosed, pursuant to the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(holding that the scope of a mental health disability claim 
includes any mental health disability that could reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD, GAD, 
depression, and panic attack disorder, is not shown by competent 
evidence to be related to the Veteran's military service or to 
any incident therein.

2.  Prostate cancer is not shown by competent evidence to be 
related to the Veteran's military service or to any incident 
therein, including exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, GAD, 
depression, and panic attack disorder, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).

2.  Prostate cancer was not incurred in or aggravated by active 
service, or by exposure to ionizing radiation, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Letters dated March 2005 and August 2005, provided to the Veteran 
before the August 2005 rating decision, satisfied VA's duty to 
notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran 
of what evidence was needed to establish his claim, what VA would 
do and had done, and what evidence he should provide.  The 
letters also informed the Veteran that it was his responsibility 
to help VA obtain medical evidence or other non-government 
records necessary to support his claim.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was not provided with 
such notice.  However, since the appellant's claims are being 
denied, neither a disability rating nor an effective date will be 
assigned, so there can be no possibility of any prejudice to the 
claimant under the holding in Dingess, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, Social Security Administration (SSA) records, 
VA treatment records, and available private treatment records 
have been obtained.  Despite a thorough and complete search, no 
service records showing exposure to radiation could be found.  
38 C.F.R. §§ 3.159(c)(2), (3).  The RO requested any records of 
exposure to radiation for the Veteran from the National Personnel 
Records Center (NPRC) in April 2005.  In May 2005, the NPRC 
responded that they had conducted an extensive and thorough 
search of their records, and were unable to locate the records 
sought in VA's request.  The NPRC further concluded that such 
records do not exist, that NPRC does not have them, or that 
further efforts to locate them at NPRC would be futile.  Based on 
the NPRC's response, the RO, in August 2005, issued a Formal 
Finding on the Unavailability of Service Records showing any in-
service radiation exposure involving the Veteran.

Where, as here, there are no such records in the government's 
possession, VA has a heightened duty to assist the Veteran by 
advising him of alternative forms of evidence that can be 
developed to substantiate the claim, and explaining how service 
records are maintained, why the search was a reasonably 
exhaustive search, and why further efforts to locate the records 
would not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 
263-264 (1992).  In addition, VA has heightened duties to 
consider the benefit of the doubt rule, assist in developing the 
claim, and explain its decision.  Cromer v. Nicholson, 19 Vet. 
App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 362, 370-
71 (2005).  No presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer, supra (Court declined to apply "adverse 
presumption" against VA where records had been lost or destroyed 
while in Government control because bad faith or negligent 
destruction of the documents had not been shown).  In this case, 
VA advised the Veteran of numerous examples of evidence that 
could be developed to substantiate his claim.  Moreover, in the 
above paragraph, VA explained that it had contacted the 
appropriate facility, and did not stop contacting them until a 
reply was received; that the search was therefore a reasonably 
exhaustive search under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(c)(2); and that further efforts to locate the records 
would not be justified because the NPRC has concluded that such 
records do not exist, that NPRC does not have them, or that 
further efforts to locate them at NPRC would be futile.  See 
Dixon, 3 Vet. App. 263-264 (1992).  The Board notes that, after 
the RO received the NPRC's reply in May 2005, and after the RO 
issued the Formal Finding on the Unavailability of Service 
Records in August 2005, VA received the Veteran's DD 1141, Record 
of Occupational Exposure to Ionizing Radiation.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including prostate 
cancer). This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A.
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not manifest 
to a compensable degree within any applicable presumptive period 
as specified in §3.307 or §3.309, and it is contended the disease 
is a result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  When dose estimates provided are 
reported as a range of doses to which a Veteran may have been 
exposed, exposure at the highest level of the dose range reported 
will be presumed.  38 C.F.R. § 3.311.

Analysis:  Service Connection for an Acquired Psychiatric 
Disorder, to include PTSD, GAD, Depression, and Panic Attack 
Disorder

The Veteran's service treatment records show no complaints, 
diagnoses, or treatment of any acquired psychiatric disorder, 
including PTSD, GAD, depression, or panic attack disorder.  In 
his Reports of Medical Examination dated November 1975, July 
1976, and August 1979, clinicians found that the Veteran was 
psychiatrically normal on clinical evaluation.  No clinician 
evaluation of the Veteran's psychiatric state was made in his 
September 1980 Report of Medical Examination.  Additionally, in 
his Reports of Medical History dated July 1976, August 1979, and 
September 1980, the Veteran checked boxes indicating that he did 
not have, and had never had, depression or excessive worry, or 
nervous trouble of any sort.  A Medical Review Board found the 
Veteran to be physically disqualified from further submarine duty 
in January 1981 due to a gastrointestinal ulcer; similarly, in 
December 1981, the Veteran was found to be physically not 
qualified for submarine duty because of peptic ulcer disease and 
pulmonary obstructive disease.  Neither the Medical Review Board 
reports nor any other service treatment record shows any evidence 
of any psychiatric disorder.

Neither the Veteran's Department of Defense (DD) Form 214N nor 
his service personnel records show any indicia of combat service.  
His DD Form 214 shows that the Veteran's Military Occupational 
Specialties (MOS) were Sonar Technician and Submarine Sonar 
System Maintenance Technician.

The Veteran's post-service treatment records include multiple 
diagnoses of psychiatric disorders.  Private clinicians diagnosed 
the Veteran with depression in October 1993, November 1993, March 
1994, April 1995, October 1997, December 1999, December 2000, 
December 2001, November 2002, January 2004, July 2004, February 
2005, March 2005, and August 2005.  Private clinicians also 
diagnosed the Veteran with anxiety in December 2001, February 
2003, and August 2005; and with panic disorder without 
agoraphobia in January 2004.  In November 2000, the Veteran's 
private clinician, J. Farmer, MSN, RNCS, diagnosed the Veteran 
with anxiety and insomnia secondary to steroids which he takes 
for his acute dyspnea (shortness of breath).  The Board notes 
that the Veteran's shortness of breath is not a service-connected 
condition.  No etiological opinions from any clinician linking 
the Veteran's psychiatric disorders to his military service are 
of record.

In January 2004, the Veteran told his treating physician, L.M. 
Cook, MD, that he had "rampant anticipatory anxiety" as a 
child, which got worse during service, during his teaching 
career, and when his first wife had an affair.

The Veteran contends in his March 2005 letter that he warrants 
service connection for PTSD, GAD, severe depression, and panic 
attack disorder.  In a separate March 2005 letter, the Veteran 
wrote that he began experiencing GAD during boot camp in June 
1976, and insomnia, anxiety attacks, and depression in September 
1976.  He alleges that, on his first patrol, in September 1977, 
he "[lost] three crewmates to the Soviets but did more damage to 
them [the Soviets].  Crewmates are always listed as accidents at 
sea.  (No Paper Trail-EVER)....[I was] sent to a 'special school.' 
And then received a Crypto NTK clearance, School did not exist on 
paper."  He further alleges that, in 1978, his "CO asked if I 
would be willing to perform Spec Ops, [and] I agreed.  Another 
tough Patrol, lost two crewmates and all of the members of 'the 
boys' organization we were dropping off for spec ops.  Blew out 
my left eardrum due to Soviet depth charge because I was on the 
sonar stack.  Back in port, sent to spec ops training, temp 
assignment to various fast attacks, NEVER RECORDED, but also 
continued along with my own boat.  Job: Sonar, but also to take 
care of collateral damage.  On one Spec Ops, [I] inhaled some 
type of Soviet gas....[I was] sent to two more schools that never 
existed.  Anxiety peaks, Depression severe."  The Veteran noted 
that he left service in September 1985 to accept a position as a 
high school teacher, whereupon his depression, GAD, and panic 
attacks worsened, and he was suicidal for over a year.  He 
further stated that he became the Pastor of his church in January 
1988, and at that time his anxiety increased, and his panic 
attacks and depression were constant.  The Veteran noted that he 
had five "meltdowns" and one "complete meltdown" between 
January 1988 and February 2005.  The Veteran included a list of 
his current psychiatric medications.

In written correspondence dated in April 2005, the Veteran 
described himself as a "combat Veteran."  He reported that he 
has been in receipt of medical treatment and psychotherapy for 
years, and stated that "I suffered from these conditions while 
on active duty, but you know, as well as I, to go to an active 
duty psychiatrist or psychologist would put a BLACK MARK on one's 
service record.  So, like a good Submariner and member of Spec 
Ops, I just sucked it up."  (Emphasis in original.)  The Veteran 
also alleged that "I was told by my CO [Commanding Officer], on 
more than one occasion that I was qualified for the Navy Cross, 2 
Silver Stars with "V", 2 Purple Hearts, as well as other 
medals.  Because I was on SPEC OPS, it could not happen because 
of 'NEED TO KNOW' clearance.  In other words, there is no paper 
trail!"  (Emphasis in original.)

The Veteran filled out a form entitled Information in Support of 
Claim for Service Connection for PTSD in May 2005.  In it, he 
wrote that during service, "I was wounded twice and inhaled a 
certain gas produced by the enemy that damaged my lungs."  He 
alleged that, from his active duty service to the present, he has 
"suffered acute depression, acute generalized anxiety disorder, 
acute panic attack disorder, acute insomnia, nightsweats, and 
PTSD.  I can not and will not name, classify or identify others 
who may have been with me.  I will affirm that [too] many 
submariners and members of spec. ops. lost their lives at the 
hands of enemy military units, intelligence units, and covert 
units.  I will affirm that the information that I know is 'red 
hot' and I will never reveal it to anyone."

The Veteran's wife wrote in May 2005 that the Veteran has 
depression, anxiety, panic attacks, insomnia, and memory 
problems, and wakes up in the middle of the night screaming and 
covered with sweat.  Also in May 2005, the Veteran's friend wrote 
that she had met him in June 1998, and had noticed a decline in 
his mental alertness; she also stated that the Veteran and his 
wife had told her about his night sweats and night terrors, and 
she stated that she "could certainly see the results," 
including his need to stop working as a Pastor.

In his September 2005 notice of disagreement, the Veteran refuted 
that he had served during peacetime: "As I previously explained 
to you, I was a Submariner and for us, the 'Cold War' with the 
Soviets was indeed a 'war' that very few knew about.  On Sub duty 
against the Soviets, I HAD MULTIPLE INCIDENTS, which led to: 
PTSD, Severe Depression, Severe Panic Attack Disorder, Severe 
Anxiety Attack Disorder, and Severe Insomnia.  I experienced this 
while still on active duty."  (Emphasis in original.)  The 
Veteran also alleges that a "doctored" copy of his service 
record was sent to him in February 2005.

The Veteran's October 2005 SSA records show that he became 
disabled as of July 2005.  The Veteran had complained of 
depression, PTSD, anxiety and panic disorder, and other 
disorders.

In a February 2006 letter, the Veteran wrote that "Highly 
Classified Battles were fought against the Soviet's [sic] and the 
Warsaw Pac [sic].  Because of certain brutal experiences with the 
enemy of the USA, I experienced, and still experience, PTSD, 
SEVERE DEPRESSION, SEVERE PANIC ATTACKS AND SEVER [sic] 
INSOMNIA."  (Emphasis in original.)

The Veteran filled out a second copy of the form entitled 
Information in Support of Claim for Service Connection for PTSD 
in June 2006.  He alleged that, during service, he was "detected 
by Soviet warships and submarine.  Engaged in combat; we sunk a 
Soviet Foxtrot sub with MK 48 torpedo.  My sub ran for 28 hours 
away from Soviet warships and we lost them."  The Veteran also 
described an incident wherein his submarine "went into strategic 
tactical launch ops.  The real thing, less than 2 min. away from 
launching SLBM's [Submarine-Launched Ballistic Missiles]."  He 
also stated that "I have been treated for chronic depression and 
anxiety through meds and therapy from 1988 to present."

In his December 2006 substantive appeal, the Veteran wrote that 
"I experienced horrific encounters" during "highly classified 
covert ops against the Soviet Union and Warsaw Pac [sic]....I admit 
that I did not seek help from USN mental health doctors.  To do 
so would have put a black mark on my record.  I suffered in 
silence."

The Veteran is competent to observe his mood during and after 
service.  Likewise, the Veteran's spouse and his friend are both 
competent to observe the Veteran's behavior.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is 
evidence provided by a person who has personal knowledge derived 
from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay 
evidence" is any evidence not requiring that the proponent have 
specialized education, training or experience, but is provided by 
a person who has knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay person.)  See 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (lay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).  However, the Veteran, his spouse, and his 
friend are not competent to determine the etiology of a 
psychiatric disorder.

The Board finds that the Veteran's descriptions of his alleged 
stressors, and their impact on his psychiatric condition, lack 
credibility.  The Veteran's service personnel records and service 
treatment records-which show no evidence of combat service, and 
no evidence of complaints, diagnoses, or treatment of any 
psychiatric disorder-outweigh his subsequent lay evidence 
describing ongoing psychiatric symptoms dating to service.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous 
evidence has greater probative value than subsequently reported 
history).  The Veteran's contention that he did not wish to 
report his psychiatric symptoms during service in order to avoid 
a supposed blemish on his record is outweighed not only by the 
Veteran's own contemporaneous statements, but also by the 
findings of in-service clinicians, who found him to be 
psychiatrically normal in Reports of Medical Examination dated 
November 1975, July 1976, and August 1979.  Furthermore, the 
Veteran's allegations that he served in special operations combat 
against the Soviet Union and other Warsaw Pact nations are wholly 
refuted by his service personnel records and service treatment 
records, which are more probative of the Veteran's actual 
service.  As noted above, the Veteran's DD 214N shows no 
indication of combat service, and further shows that he served as 
a Sonar Technician and Submarine Sonar System Maintenance 
Technician.  Furthermore, there is no indication in the Veteran's 
service personnel records or service treatment records that he 
warranted any of the honors that he alleged in April 2005 that 
his CO told him he had earned.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, § 
3.316, and § 3.317 manifesting during an applicable presumptive 
period provided the claimant has the required service or 
triggering event to qualify for that presumption; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not 
required to provide an examination based on a conclusory 
generalized lay statement, because that would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).

In this case, a medical examination or opinion is unnecessary 
because the information and evidence of record does not establish 
that the Veteran suffered an event, injury or disease in service, 
and it does not indicate that the claimed disability or symptoms 
may be associated with said event, injury, or disease.  Although 
the Veteran has alleged multiple times that his ostensible combat 
service led to his psychiatric disorders, the most probative 
evidence of record shows that his alleged combat stressors lack 
credibility.  Additionally, there is no competent evidence which 
associates his psychiatric disorders with any established event, 
injury, or disease in service or with another service-connected 
disability.  Therefore, no medical examination or opinion is 
warranted.

Additionally, there is competent medical evidence that the 
Veteran's psychiatric disorders are attributable to non-service-
related causes.  38 C.F.R. § 3.159(a)(1).  As noted above, in 
November 2000, the Veteran's private clinician, J. Farmer, MSN, 
RNCS, diagnosed the Veteran with anxiety and insomnia secondary 
to steroids which he takes for his acute dyspnea.  The Veteran 
also related in January 2004 that his anxiety was partially 
attributable to his teaching career, and an affair by his first 
wife.

With respect to the Veteran's claimed PTSD, there is no competent 
medical evidence that he has been diagnosed with that disorder.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
Likewise, the newly-promulgated regulation 38 C.F.R. 
§ 3.304(f)(3) does not apply in this case because there is no 
diagnosis of PTSD; no credible evidence of a stressor related to 
fear of hostile military or terrorist activity; and no 
confirmation from a VA psychiatrist or psychologist, or from a 
psychiatrist or psychologist with whom VA has contracted, that 
the claimed stressor is adequate to support a diagnosis of PTSD 
and that the Veteran's symptoms are related to the claimed 
stressor.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because the most probative evidence of record 
indicates that the Veteran did not have a psychiatric disorder 
during service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service 
connection for an acquired psychiatric disorder, to include PTSD, 
GAD, depression, and panic attack disorder; it follows that the 
benefit of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  As such, the Veteran's claim is denied.

Analysis:  Service Connection for Prostate Cancer

The Veteran's service treatment records show no complaints, 
diagnoses, or treatment of prostate cancer.  In his Reports of 
Medical Examination dated November 1975, July 1976, August 1979, 
September 1980, clinicians found that the Veteran's genitourinary 
system was normal on clinical evaluation.  Additionally, in his 
Reports of Medical History dated July 1976, August 1979, and 
September 1980, the Veteran checked boxes indicating that he did 
not have, and had never had, a tumor, growth, cyst, or cancer.  
As noted above, a Medical Review Board found the Veteran to be 
physically disqualified from further submarine duty in January 
1981 due to a gastrointestinal ulcer; similarly, in December 
1981, the Veteran was found to be physically not qualified for 
submarine duty because of peptic ulcer disease and pulmonary 
obstructive disease.  Neither the Medical Review Board reports 
nor any other service treatment record shows any evidence of any 
prostate cancer.

The Veteran's service personnel records include a Record of 
Occupational Exposure to Ionizing Radiation, DD Form 1141, 
including 11 incidents from October 1977 to December 1981.  The 
highest amount of radiation to which the Veteran was exposed in 
his lifetime was 0.038 rem (roentgen equivalent unit in man).

More than 16 years after service, the Veteran's treating 
physician, E.R. Nicely, MD, noted in October 2001 that the 
Veteran had a family history of prostate cancer (his father).  
Dr. Nicely found that, during a routine evaluation, the Veteran 
was felt to have some prostatic asymmetry on digital rectal 
examination.  Subsequently, a prostate ultrasound was performed 
and this revealed some calcifications within the prostate gland 
as well as a small cyst identified near one of the ejaculatory 
ducts.  Dr. Nicely diagnosed the Veteran with erectile 
dysfunction and mild hypogonadism.  In December 2003, Dr. Nicely 
performed a prostate examination of the Veteran, and determined 
that the examination was normal.

In January 2004, Dr. Nicely ordered a biopsy, and diagnosed the 
Veteran with prostate cancer.  The physician performing the 
biopsy, D.W. Nichols, MD, also diagnosed the Veteran with 
prostatic adenocarcinoma (prostate cancer) of the left prostate.

Another private physician, D.M. Green, MD, diagnosed the Veteran 
with prostatic carcinoma in February 2004.  He treated the 
Veteran with combined external beam radiotherapy and radioactive 
seed implant.  The Veteran received additional diagnoses of, and 
treatment for, prostate cancer in February 2005, March 2005, July 
2005, August 2005, October 2005, and November 2005.  No 
etiological opinions from any clinician linking the Veteran's 
prostate cancer to his military service are of record.

In his February 2005 claim, the Veteran contends that his 
prostate cancer resulted from exposure to radiation in service.  
In support of his claim, the Veteran, in March 2005, submitted 
articles from the British Broadcasting Company (BBC), the 
Washington Post, Oxford Journals Online, and other sources 
showing the possibility of developing cancer from exposure to 
radiation and radioactive water aboard nuclear submarines.  
Medical treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence may include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports and analyses).  However, 
medical evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Because 
the Veteran is not qualified through education, training, or 
experience, he is not competent to apply the medical principles 
in the literature to ascertain an etiological opinion about his 
own prostate cancer.  38 C.F.R. § 3.159(a)(1).

The Veteran filled out a Radiation Risk Activity Information 
Sheet in May 2005.  In it, he wrote that he was exposed to 
radiation from nuclear boat reactors, MIRV (Multiple 
Independently Targetable Reentry Vehicle) warheads, MK (Mark) 45 
torpedoes, and reactor water, with which he claims he was 
"soaked...during a burst in the pipe."  The Veteran denied any 
post-service exposure to radiation until his treatment for 
prostate cancer, which was diagnosed in January 2004.

In April 2005, the Veteran recounted the above evidence, stated 
that 51 of the 53 babies born to the crew of his submarine from 
1980 to 1981 were female, and implied that this was due to 
radiation exposure.  The Veteran essentially repeated these 
arguments in his September 2005 notice of disagreement.

The Veteran's October 2005 SSA records show that he became 
disabled from prostate cancer, and other disorders, as of July 
2005.

The Veteran filled out a second Radiation Risk Activity 
Information Sheet in June 2006.  He repeated his previous 
contentions, and added that "because of collateral duties, I 
spent a lot of time in highly radioactive areas of the boat."

In his December 2006 substantive appeal, the Veteran wrote that 
"to the best of my research, I have found that my cancer is not 
[caused by] genetics.  My father was diagnosed with non-
aggressive prostate cancer at the age of 61.  He is now 70.  
However, my cancer was highly aggressive and I was first 
diagnosed at the age of 46."  He also noted that his aggressive 
cancer returned in June 2005.  The Veteran also repeated the 
alleged in-service sources of radiation to which he was exposed.

 Pursuant to 38 C.F.R. § 3.311(c), in April 2007, the Director of 
the Compensation and Pension Service provided the Under Secretary 
for Health the relevant information relating to the Veteran's in-
service exposure to radiation and post-service diagnosis of 
prostate cancer, and asked him to prepare a radiation dose 
estimate and provide an opinion as to whether it is likely, 
unlikely, or at least as likely as not that the Veteran's 
prostate cancer is the result of his occupational exposure to 
ionizing radiation during military service.  In his May 2007 
reply, the Chief Public Health and Environmental Hazards Officer 
found, based on the Veteran's DD Form 1141 and other research, 
that the Veteran was occupationally exposed to a dose of ionizing 
radiation during military service of 0.038 rem, and that the 
probability that exposure to ionizing radiation was responsible 
for the Veteran's prostate cancer was 0.04%, making it unlikely 
that his prostate cancer can be attributed to occupational 
exposure to ionizing radiation in service.  Based on this 
information, the Director of the Compensation and Pension Service 
wrote to the RO in May 2007 that "it is our opinion that there 
is no reasonable possibility that the Veteran's prostate cancer 
can be attributed to exposure to ionizing radiation in service."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the Chief Public Health and Environmental 
Hazards Officer and the Director of the Compensation and Pension 
Service are so qualified, their medical findings constitute 
competent medical evidence.  The Board further finds that their 
opinions are credible, based on their internal consistency and 
their duty to offer truthful opinions.  Consequently, the Board 
assigns considerable probative value to their medical 
conclusions.  By contrast, the Veteran is not competent to opine 
on the etiology of his prostate cancer, because he is not 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a)(1).

The Veteran's own determination about the etiology of his 
prostate cancer is outweighed by the more probative findings of 
the Chief Public Health and Environmental Hazards Officer and the 
Director of the Compensation and Pension Service, because their 
determinations are based on greater medical knowledge and 
experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 
F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because the Veteran was not diagnosed with 
prostate cancer until January 2004-more than 18 years after 
service.  38 C.F.R. § 3.303(b).  The Federal Circuit Court has 
held that such a lengthy lapse of time between the alleged events 
in service and the initial manifestation of relevant symptoms 
after service is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  It follows, therefore, that the Board finds no 
evidence of prostate cancer within one year after the Veteran's 
separation from service.  Therefore, the presumption of in-
service incurrence for prostate cancer is not for application.  
38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309.

The preponderance of the evidence is against the award of service 
connection for prostate cancer; it follows that the benefit of 
the doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, GAD, depression, and panic attack disorder is 
denied.

Service connection for prostate cancer is denied.




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


